DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. [Jang] (US Patent No. 9,430,648).

As to claim 1
Jang discloses an apparatus (electronic system 10, see Fig. 2) comprising: 
a storage (firmware storage unit 210, see Fig. 2) storing a first firmware image (firmware image file 300, see Fig. 2) for a re-configurable data communication device 
a controller (application processor 100, see Fig. 2), coupled to the storage and the re-configurable data communication device, operable to manage transport of data by the re-configurable data communication device (see column 7, lines 12-14 and lines 19-21), including: 
obtaining the first firmware image from the storage (see column 6, line 67 – column 7, line 2); and 
loading the first firmware image to the re-configurable data communication device (see column 7, lines 12-14 and lines 19-21); and 
a housing at least partially supporting the storage and the controller (see column 6, lines 47-48 and Fig. 2). As to claim 2
Jang discloses the apparatus of claim 1, wherein: 
the housing is arranged to hold a personal communication device (mobile phone; see column 17, lines 50-54), wherein the re-configurable data communication device is included in the personal communication device (see Fig. 2); and 
the controller is connected to the re-configurable data communication device through a physical connection (data line (DL); see Fig. 2). As to claim 4

the first firmware image is a trusted firmware image (see column 7, lines 9-11); and 
loading the firmware image to the re-configurable data communication device includes at least one of overwriting at least a portion of a firmware image on the re-configurable data communication device with the trusted firmware image or overwriting at least a subset of operating parameters on the reconfigurable data communication device to set the re-configurable data communication device to a pre-determined operating parameter configuration (see column 7, lines 22-26). As to claim 13
Jang discloses a method comprising: 
at an apparatus (electronic system 10, see Fig. 2) including a controller (application processor 100, see Fig. 2) and a storage (firmware storage unit 210, see Fig. 2) storing a first firmware image (firmware image file 300, see Fig. 2) that provides one or more operating parameter configurations (metadata 310/firmware data 320, see Fig. 3) for a re-configurable data communication device (NFC device 200, see Fig. 2) (see column 7, lines 5-8): 
obtaining at least one of operational characteristics of a personal communication device or current operating parameter configurations (current firmware version; see column 12, line 27) of the re-configurable data communication device (see column 12, lines 23-30); 

loading the first firmware image to the re-configurable data communication device in order to configure the re-configurable data communication device in accordance with the one or more operating parameter configurations provided by the first firmware image (see column 7, lines 12-14 and lines 19-21). As to claim 15
Jang discloses the method of claim 13, wherein loading the first firmware image to the re-configurable data communication device includes loading the first firmware image to the re-configurable data communication device via a wired connection (see column 7, lines 31-34). As to claim 16
Jang discloses the method of claim 13, wherein: 
the first firmware image is a trusted firmware image (see column 7, lines 9-11); and 
loading the firmware image to the re-configurable data communication device includes overwriting at least a portion of a firmware image on the re-configurable data communication device with the trusted firmware image to set the re-configurable data Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. [Jang] (US Patent No. 9,430,648) in view of Dooley et al. [Dooley] (US PGPub 2018/0260209).

As to claim 3
Jang discloses the apparatus as cited in claim 1; however, Jang fails to specifically disclose the apparatus further comprising a peripheral interface supported by the housing, wherein: 
the peripheral interface is connectable to a supplemental functional device and coupled to the controller; and 
the re-configurable data communication device is included in the supplemental functional device and supplements at least one of a personal communication device held by the housing or the apparatus. 
Dooley discloses an apparatus (electronic device 101, see Fig. 1) further comprising a peripheral interface (NFC interface 106, see Fig. 1) supported by the housing, wherein: 
the peripheral interface is connectable to a supplemental functional device (external NFC device 109, see Fig. 1) and coupled to a controller (microcontroller 102, see Fig. 1) (see paragraph 0018, lines 1-7); and 
the re-configurable data communication device (NFC device) is included in the supplemental functional device and supplements at least one of a personal communication device (mobile phone; see paragraph 0016, line 15) held by the housing or the apparatus (see paragraph 0020, lines 3-11).


As to claim 6
Dooley discloses the apparatus of claim 1, wherein the controller is coupled to the re-configurable data communication device via a non-Direct Memory Access (DMA) channel (NFC interface 106, see Fig. 1).

As to claim 17
Dooley discloses the method of claim 13, wherein loading the first firmware image to the re-configurable data communication device includes sending the first firmware image to the re-configurable data communication device via a non-DMA channel (NFC interface 106, see Fig. 1).


Claims 5, 7, 8, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. [Jang] (US Patent No. 9,430,648) in view of Garlati (US PGPub 2019/0392156).

As to claim 5

Garlati discloses an apparatus wherein a storage (firmware image 231, see Fig. 2) further stores a second firmware image (domain definition 232B, see Fig. 2) different from a first firmware image (domain definition 232A, see Fig. 2), and a controller (image derivation model 201, see Fig. 2) is further operable to select an image between the first firmware image and the second firmware image based on a policy (security policy 221, see Fig. 2) (see paragraph 0059, lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang’s invention with Garlati’s in order to select from a plurality of firmware image files 300 to update the NFC device 200, since doing so would provide multiple options for re-configuration based on a specific security policy.

As to claim 7
Garlati discloses the apparatus of claim 1, wherein obtaining the first firmware image and loading the first firmware image are performed based on a re-configuration policy (see paragraph 0059, lines 4-6).

As to claim 8
Jang and Garlati disclose the apparatus of claim 1, wherein obtaining the firmware image and loading the firmware image are performed in accordance with a determination by the controller that based on a context, the re-configurable data communication device is operating in an unsafe state (see Garlati paragraph 0062, lines 5-7).

As to claim 14
Jang discloses the method as cited in claim 13; however, Jang fails to specifically disclose the method wherein the re-configuration policy specifies a context associated with the personal communication device or the re-configurable data communication device. 
Garlati discloses a method wherein a re-configuration policy (security policy 221, see Fig. 2) specifies a context (contexts 222, see Fig. 2) associated with the personal communication device or the re-configurable data communication device (see paragraph 0054 and 0055). 

As to claim 20
Jang discloses the method as cited in claim 13; however, Jang fails to specifically disclose the method wherein the storage further stores a second firmware image different from the first firmware image, and the method further includes: 
selecting an image between the first firmware image and the second firmware image based on a policy; and 

Garlati discloses a method wherein a storage (firmware image 231, see Fig. 2) further stores a second firmware image (domain definition 232B, see Fig. 2) different from a first firmware image (domain definition 232A, see Fig. 2), and the method further includes: 
selecting an image between the first firmware image and the second firmware image based on a policy (security policy 221, see Fig. 2) (see paragraph 0059, lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang’s invention with Garlati’s in order to select from a plurality of firmware image files 300 to update the NFC device 200, since doing so would provide multiple options for re-configuration based on a specific security policy.

Allowable Subject Matter
Claims 9-12, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art fails to specifically teach an external re-configurable data communication device serving as a proxy for a native data communication device of a personal communication device. Accordingly, the claims 9, 18, and their dependent claims are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115